United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.G., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
BUREAU OF PRISONS, Pollock, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0285
Issued: December 2, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On November 18, 2019 appellant filed a timely appeal from an August 27, 2019 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the August 27, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish greater than one
percent permanent impairment of his right lower extremity, for which he previously received a
schedule award.
FACTUAL HISTORY
This case has previously been before the Board.3 The facts and circumstances as set forth
in the Board’s prior decision are incorporated herein by reference. The relevant facts are as
follows.
On June 19, 2015 appellant, then a 32-year-old materials handler supervisor, filed a
traumatic injury claim (Form CA-1) alleging that on that date he twisted his right ankle and injured
his right Achilles tendon and right big toe while in the performance of duty. He stopped work on
June 19, 2015 and returned to modified employment on July 31, 2015. OWCP accepted the claim
for tenosynovitis of the right foot and ankle.
A magnetic resonance imaging (MRI) scan of appellant’s right foot obtained on August 26,
2015 revealed a fragmented sesamoid bone.
Appellant, on September 14, 2016, filed a claim for a schedule award (Form CA-7).
Appellant submitted a December 1, 2016 impairment evaluation, performed by an
occupational therapist and cosigned by Dr. Angela Mayeux-Herbert, a Board-certified orthopedic
surgeon. Dr. Mayeux-Herbert discussed his complaints of mild right great toe discomfort and pain
in his right foot with extensive standing. She measured normal range of motion of the right ankle.
Dr. Mayeux-Herbert advised that appellant had hyperextension of the right great toe at the MTP
joint and with flexion at the interphalangeal joint. She identified the class of diagnosis (CDX) as
1 for a fragmented sesamoid bone with right great toe pain and a mild motion deficit, which she
found yielded two percent impairment of the right lower extremity. Dr. Mayeux-Herbert applied
a grade modifier for functional history (GMFH) of one, a grade modifier for physical examination
(GMPE) of one, and a grade modifier for clinical studies (GMCS) of one, noting that an MRI scan
study had verified the sesamoid bone fragmentation. She found no adjustment from the default
value and opined that appellant had two percent right lower extremity permanent impairment.
On July 28, 2017 Dr. Michael M. Katz, a Board-certified orthopedic surgeon serving as a
district medical adviser (DMA), reviewed the findings of Dr. Mayeux-Herbert. He identified CDX
of 1 for a sesamoid fracture using the foot/ankle regional grid set forth at Table 16-2 on page 505
of the sixth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides),4 which yielded a default value of one percent. The DMA found
that Dr. Mayeux-Herbert had applied a GMFH and GMPE of one, and a GMCS of two. He applied
the net adjustment formula, (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX), or (1-1) + (1-1)
3

Docket No. 19-0369 (issued June 11, 2019).

4

A.M.A., Guides (6th ed. 2009).

2

+ (2-1) to find a net adjustment of one, which he found moved the default adjustment over one for
two percent impairment. The DMA recommended, however, a permanent impairment rating of
one percent for the right lower extremity and opined that appellant had reached maximum medical
improvement on December 1, 2016.
In a letter dated October 24, 2017, OWCP requested that appellant’s attending physician
review and comment on the DMA’s findings.
In a November 15, 2017 response, Dr. Mayeux-Herbert advised that her prior
determination had not altered. She enclosed a February 8, 2017 report in which she reviewed
appellant’s impairment rating and noted that he had two percent permanent impairment of the right
lower extremity.
By decision dated November 13, 2018, OWCP granted appellant a schedule award for one
percent permanent impairment of the right lower extremity. The period of the award ran for 2.88
weeks from December 1 to 21, 2016.
Appellant appealed to the Board. By decision dated June 11, 2019, the Board set aside the
November 13, 2018 decision. The Board noted that both Dr. Mayeux-Herbert and the DMA had
applied a GMCS even though the diagnostic testing results had been used to identify the diagnosis.
The Board further found that the DMA had failed to explain his finding of a GMFH of one in
concluding that appellant had one percent permanent impairment of the right lower extremity. The
Board remanded the case for OWCP to obtain a supplemental report from the DMA.
On July 27, 2019 the DMA again identified a CDX of 1 for a sesamoid fracture under Table
16-2 on page 501, which yielded a default value of one percent. He applied GMFH and GMPE of
one, noting that a GMCS was not applicable. The DMA advised that Dr. Mayeux-Herbert had
erred in applying the net adjustment formula and finding an adjustment of one when the value after
the net adjustment was zero. He advised that appellant had no adjustment from the default value
of one percent. The DMA indicated that Dr. Mayeux-Herbert had also found a GMFH of one.
By decision dated August 27, 2019, OWCP granted appellant a schedule award for one
percent permanent impairment of the right lower extremity. The period of the award ran for 2.88
weeks from December 1 to 21, 2016.
LEGAL PRECEDENT
The schedule award provisions of FECA,5 and its implementing federal regulations,6 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. FECA,
however, does not specify the manner in which the percentage loss of a member shall be
determined. The method used in making such a determination is a matter which rests in the
discretion of OWCP. For consistent results and to ensure equal justice, the Board has authorized
5

Supra note 1.

6

20 C.F.R. § 10.404.

3

the use of a single set of tables so that there may be uniform standards applicable to all claimants.
OWCP evaluates the degree of permanent impairment according to the standards set forth in the
specified edition of the A.M.A., Guides, published in 2009.7 The Board has approved the use by
OWCP of the A.M.A., Guides for the purpose of determining the percentage loss of use of a
member of the body for schedule award purposes.8
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning Disability
and Health (ICF).9 Under the sixth edition, the evaluator identifies the impairment CDX, which
is then adjusted by grade modifiers based on GMFH, GMPE, and GMCS.10 The net adjustment
formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).11 Evaluators are directed to
provide reasons for their impairment choices, including the choices of diagnoses from regional
grids and calculations of modifier scores.12
OWCP’s procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to a DMA for an opinion concerning the nature and percentage of impairment in
accordance with the A.M.A., Guides, with the DMA providing rationale for the percentage of
impairment specified.13
ANALYSIS
The Board finds that this case is not in posture for decision.
In support of his claim, appellant submitted a December 1, 2016 impairment evaluation
report from Dr. Mayeux-Herbert. Dr. Mayeux-Herbert identified the CDX as 1 for a fragmented
sesamoid bone with right great toe pain and a mild motion deficit, which she found yielded two
percent impairment of the right lower extremity. She applied grade modifiers of one for each
category, which she found yielded no adjustment from the default category. Dr. Mayeux-Herbert
noted that a right foot MRI scan had verified the sesamoid bone fragmentation. A DMA reviewed
her findings and found one percent permanent impairment of the right lower extremity.
On prior appeal, the Board remanded the case for the DMA to clarify his opinion. In a
report dated July 27, 2019, the DMA noted that both he and Dr. Mayeux-Herbert had applied grade
7
For decisions issued after May 1, 2009 the sixth edition of the A.M.A., Guides is used. A.M.A., Guides (6th ed.
2009); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Award and Permanent Disability Claims,
Chapter 2.808.5(a) (March 2017); see also id. at Chapter 3.700, Exhibit 1 (January 2010).
8

P.R., Docket No. 19-0022 (issued April 9, 2018); Isidoro Rivera, 12 ECAB 348 (1961).

9

A.M.A., Guides (6th ed. 2009), p.3, section 1.3, International Classification of Functioning, Disability and Health
(ICF): A Contemporary Model of Disablement.
10

Id. at 494-531.

11

Id. at 411.

12

R.R., Docket No. 17-1947 (issued December 19, 2018); R.V., Docket No. 10-1827 (issued April 1, 2011).

13

See supra note 7 at Chapter 2.808.6(f) (March 2017).

4

modifiers of one for GMFH and GMPE. He advised that she had erred in applying the net
adjustment formula and finding an adjustment of one when the value after the net adjustment was
zero. The DMA concluded that appellant had one percent permanent impairment of the right lower
extremity.
OWCP accepted tenosynovitis of the right foot and ankle. Both Dr. Mayeux-Herbert and
the DMA rated the extent of appellant’s permanent impairment using the diagnosis of a
nondisplaced sesamoid bone, which yields a default value of one under Table 15-5 on page 505.
The August 26, 2015 MRI scan of appellant’s right foot, however, showed a fragmented sesamoid
bone, which yields a default value of five percent rather than one percent according to Table 155. Neither Dr. Mayeux-Herbert nor the DMA explained their use of a nondisplaced sesamoid bone
rather than fragmented sesamoid bone as the CDX for impairment rating purposes.
Proceedings under FECA are not adversarial in nature and, while the claimant has the
burden of proof to establish entitlement to compensation, OWCP shares responsibility in the
development of the evidence to see that justice is done.14 The case will be remanded for OWCP
to prepare an updated statement of accepted facts, including the results of the MRI scan, and to
refer appellant to an appropriate specialist for an impairment evaluation to determine the extent of
his right lower extremity permanent impairment. After this and any further development deemed
necessary, it should issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision.

14

J.O., Docket No. 17-1156 (issued September 13, 2017).

5

ORDER
IT IS HEREBY ORDERED THAT the August 27, 2019 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: December 2, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

6

